Appellant has filed in the transcript a certified copy of a correct caption, and now asks that the case be considered upon its merits.
He insists that a reversal should be ordered for the reason that the original transcript contained no charge of the court. A duly certified copy of the charge which had been omitted from the transcript when originally filed with this court, appears *Page 426 
in the record. The dismissal is set aside, the case considered on its merits, and, no error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.